Citation Nr: 1533234	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain.

3.  Entitlement to an effective date prior to January 10, 2013, for the award of service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.W.
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 1992.

These matters come before the Board of Veterans Appeals (Board) on appeal of January 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On June 10, 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  During his June 2015 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain; the Veteran's desire to withdraw his appeal as to that claim is recorded in the hearing transcript.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence suggests that he suffered from radiculopathy of the right lower extremity associated with his service-connected lumbar spine disability as of the date of his October 9, 2009, claim from which this appeal stems.



CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an award of service connection for radiculopathy of the right lower extremity were met as of October 9, 2009.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2014).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking an increased rating for his service-connected lumbosacral strain.  He perfected his appeal of the issue in December 2010.  A review of the June 2015 hearing transcript shows that during his hearing, the Veteran expressed his desire to withdraw his appeal as to the entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

II.  Effective Date

A review of the evidence shows that in January 2014, the Veteran was awarded service connection for radiculopathy of the right lower extremity associated with his service-connected lumbosacral strain.  A 20 percent rating was assigned, effective from January 10, 2013, which was the date of the VA examination that indicated a diagnosis of moderate right radiculopathy involving the sciatic nerve.  The Veteran disagreed with the assigned effective date.  During his June 2015 hearing, the Veteran essentially argued that because radiculopathy is associated with his lumbosacral strain, the effective of his award of service connection for such should correspond with the effective date of his award of service connection for lumbosacral strain.

Regarding the assignment of effective dates, the law provides that generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  That is, the effective date shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a).

Reviewing the evidence of record, the Board notes that the Veteran complained of radiating pain at the time of a February 2006 VA examination and that the report of the examination indicates that a straight leg raising test was positive on the right.  Notably, however, in a July 2008 decision denying a rating in excess of 40 percent for the Veteran's lumbosacral strain, the Board determined that the medical evidence then before it did not support the assignment of separate rating for radiculopathy or any other neurological symptoms.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and in a September 2009 memorandum decision, the Court affirmed the July 2008 Board decision.  The Veteran did not appeal the Court's September 2009 decision and the July 2008 Board decision has thus become final.  Accordingly, given the finality of the July 2008 Board decision, the assignment of an effective date prior to July 2008 for the award of service connection for radiculopathy is prohibited by law unless there is a showing of clear and unmistakable error (CUE) in a previous decision.

Turning to the evidence currently of record, the Board notes that claim from which the current appeal stems was received by the agency of original jurisdiction (AOJ) on October 9, 2009.  The Veteran underwent a VA contract examination in November 2009 at which time he complained of low back pain that often radiated to his legs.  Straight leg raise test was negative, bilaterally, but involvement of peroneal nerve was indicated.  The clinician indicated a diagnosis of lumbosacral strain that had progressed to degenerative joint disease of the lumbar spine and intervertebral disc syndrome most likely involving the bilateral common peroneal nerve.  

In November 2010, the Veteran was afforded a VA neurological examination.  The Veteran again reported experiencing radiating back pain, stating that the pain travels down his right side in a bandlike trajectory beginning in the right flank and traveling down the lateral side of the hip to below the knee and then anteriorly involving the entire circumference and thickness of the right leg and calf and terminating just above the ankle.  The clinician indicated that a straight leg raise test was positive in the seated and supine positions at 20 degrees on the right, but was negative on the left.  The clinician found no clinical evidence of a pure peroneal nerve involvement on the right, but indicated that it was at least as likely as not that the Veteran suffered from an intervertebral syndrome.  He indicated, however, the he could not state without resorting to speculation that there is a right lumbosacral radiculopathy.  Diagnostic testing was thereafter ordered.  The results of sensory and motor nerve conduction studies were normal.  An electromyography (EMG) was also ordered but not completed due to the presence of a skin infection.  The VA examiner then provided an addendum to his examination report stating that "in the face of incomplete information the clinical impression remains unchanged."

The Veteran was examined in January 2013, the report of which formed the basis of his award of service connection for radiculopathy of the right lower extremity.  At that time, it was indicated that a straight leg raise test was positive on the right and that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  Notably, that examination report states that a positive straight leg raise test suggests radiculopathy and also that EMG studies are rarely required to diagnose radiculopathy.  

Overall, reviewing the evidence of record, the Board finds that, when reasonable doubt is resolved in favor of the favor, the evidence demonstrates the presence of right lower extremity radiculopathy throughout the pendency of the Veteran's claim.  Indeed, intervertebral disc syndrome most likely involving the bilateral common peroneal nerve was noted at the time of the November 2009 examination and a straight leg raise test was positive on the right in November 2010.  Although the 2010 VA examiner did not affirmatively diagnose radiculopathy at that time, he did state that it was at least as likely as not that the Veteran suffered from intervertebral syndrome.  Further, it appears that the diagnosis of radiculopathy leading to the award of service connection for such was based only on the Veteran's subjective complaints of radiating pain and a positive straight leg test.  While the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Based on the current evidentiary posture, to include the Veteran's complaints of radiating pain, the presence of intervertebral disc syndrome, and the positive results of the straight leg raise on the right, and after reviewing all the evidence on file, the Board resolves reasonable doubt in favor of the Veteran and concludes that service connection is warranted for radiculopathy of the right lower extremity as of the date of the claim from which this appeal stems.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400/


ORDER

The appeal of the issue of entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain is dismissed.


Entitlement to an effective date of October 9, 2009, for the award of service connection for radiculopathy of the right lower extremity is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board notes that the last VA compensation examination addressing the severity of the Veteran's service-connected hypertension was conducted in January 2013.  During his June 2015 hearing, the Veteran stated his belief that his hypertension had worsened and his representative requested that the Veteran be reevaluated on account of increasing diastolic and systolic blood pressure readings.  

VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Here, in consideration of the statements made by the Veteran and his representative in June 2015 the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected hypertension, as it appears that the Veteran may have experienced an increase in the severity of his hypertension since the January 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all pertinent treatment VA records dated since December 2013 have been obtained and associated with the claims folder.

2.  The AOJ should schedule the Veteran for an examination in connection with his claim for an increased rating for his service-connected hypertension.  The examiner should review the claims folder and conduct any necessary testing.  The examiner should make all findings necessary to apply the rating criteria.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to rating in excess of 10 percent for hypertension, to include consideration of whether staged ratings are warranted.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


